Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (hereinafter “Am.”) filed on April 12, 2021 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Gallagher on June 1, 2021.
	In the claims:
	a.	Claim 3, line 1, change “2” to - - 1 - -; and
	b.	Claim 4, line 1, change “2” to - - 1 - -.
Reasons for Allowance
1.	Claims 1, 3-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
a.	The objection to the specification, the claim interpretation under 35 USC 112(f) and the rejections under 35 USC 112 set forth in the prior Office action on November 12, 2020 are withdrawn in view of Applicant’s amendments and arguments (Am. pp. 12-22); and
b.	The claims are allowed due to, inter alia, the following claimed limitations in representative claims 1 and 16 as seen in Applicant’s specification and drawings:

 
a twistlock apparatus (22, FIG. 3), mounted in the housing (40), wherein when the first bump mechanism (213) rotates with rotation of the rotating shaft (11) by an angle, an end portion that is of the twistlock apparatus (22) and that is adjacent the connection apparatus (21) is engaged with the first bump mechanism (213) to stop rotation of the connection apparatus (21) to stop rotation of the display screen (1); and
 
a button apparatus (23, FIGS. 3-4), mounted in the housing (40) and engaged with the twistlock apparatus (22), wherein when the external force is applied to the button apparatus (23), the twistlock apparatus (22) is driven to move away from the connection apparatus (21), the end portion of the twistlock apparatus (22) is detached from the first bump mechanism (213) and the rotating shaft (11) drives the first bump mechanism (213) to continue to rotate.  (Reference characters and figures added)

See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a "lexicographic vacuum, but in the context of the specification and drawings") cited in MPEP § 2111.01. 
In the instant case, the combination of admitted prior art (Applicant’s FIG. 1) and Lu (CN 2572116 Y) does not teach or suggest the functional or structural limitations, e.g., the button apparatus and the first bump mechanism as claimed.  None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1 and 16.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment Regarding Drawings
1.	The drawings filed on April 12, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
	a.	The view numbers such as “FIG. 5a,” “FIG. 5b,” “FIG. 8a,” “FIG. 8b,” etc. must be larger than the numbers used for reference characters such as “213,” “2221a,” etc. in these figures as required by 37 CFR 1.84(u)(2) quoted below:
	Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.  (Bold and emphases added)

	b.	The regularly spaced oblique parallel lines of the hatchings of the various parts 232, 241, etc. in sectional views FIGS. 5 and 8-9 must be spaced sufficiently apart to enable the lines to be distinguished without difficulty as required by 37 CFR 1.84(h)(3) quoted below:
Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. (Bold and emphases added) 

	c.	The solid black shading areas, e.g., at the joystick 1012 in FIGS. 1a-2 must be deleted as required by 37 CFR 1.84(m) quoted below: 
Solid black shading areas are not permitted, except when used to represent bar graphs or color.  (Bold and emphases added)

2.	Applicant is reminded that in order to avoid an abandonment of this application, the drawings must be corrected in accordance with the instructions set forth in the paper mailed on November 12, 2020 and/or the Guide for Preparation of Patent Drawings attached to this paper.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	WO 2018113472 A1, i.e., a family member of this application is cited to show the reference characters that designate the claimed elements in the abstract; 
b.	Kato (US 20160201367) teaches a display screen (3) connected to a housing (1) by a rotating shaft (12c), and a security lock mechanism (4, FIG. 3) comprising a connection apparatus (17, 18, 20, etc.).  However, Kato does not teach or suggest, e.g., the first bump mechanism;
c.	Douady-Pleven et al. (US 10,657,627) teaches a remote control device (600) comprising a display screen, a rotating shaft, and a remote control body comprising a housing and a joystick (FIG. 5B).  However, Douady-Pleven does not teach or suggest at least the joystick and the first bump mechanism; and
d.	  Yeh (US 20130322011) teaches a remote control device (3) comprising a display screen (2), a rotating shaft (122a), and a security lock mechanism (125, 126, etc.; see FIG. 2) comprising a connection apparatus (123, 124, etc.).  However, Yeh does not teach or suggest, inter alia, the joystick, and the first bump mechanism.  
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/            Primary Examiner, Art Unit 3656